Title: To George Washington from Nicholas Fish, 12 February 1791
From: Fish, Nicholas
To: Washington, George



Sir.
Philadelphia February 12th 1791

Under a wish not to intrude, I presume to express my desire to be employed under the Government which You preside over. 

Should You judge me qualified Sir, to execute the Office of Inspector for the District of New York, created by the Revenue Bill now before Congress, I take the liberty Sir to lay my pretensions before You. I have the honor to be Sir with the greatest respect and esteem your most obedient and very humble Servant

Nichos Fish

